Citation Nr: 0844619	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  06-33 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent disabling for service-connected peripheral neuropathy 
of the right (major) upper extremity.

2.  Entitlement to an initial evaluation in excess of 20 
percent disabling for service-connected peripheral neuropathy 
of the left (minor) upper extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to August 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  The Cleveland, Ohio RO currently 
has jurisdiction over the case.

On his October 2006 Appeal to the Board (VA Form 9), the 
veteran mentioned the disability rating for peripheral 
neuropathy of his lower extremities, suggesting that a higher 
rating was warranted.  The Board notes that a May 2008 Board 
decision recommended that this matter be referred to the RO 
for further development.  As no action has been taken on this 
issue, a referral to the RO for initial adjudication is 
necessary 

In September 2008, a Board video conference hearing was held 
before the undersigned Veterans Law Judge.  A transcript of 
that proceeding has been associated with the claims file.  

During the Board hearing, the veteran requested that his 
claim be kept open for 60 days to allow him to submit 
additional medical evidence.  He specifically waived initial 
review of the evidence by the agency of original jurisdiction 
in accordance with 38 C.F.R. § 20.1304 (2008).  Transcript at 
6.  That evidence has been received and will be considered in 
the adjudication of his claim.  



Additionally, the veteran claimed during the Board hearing 
that his service-connected disabilities resulted in his 
unemployability, and discussed how they had affected his 
activities of daily life.  The Board finds that the record 
raises an inferred claim for TDIU, which is referred to the 
RO for further development.    


FINDINGS OF FACT

1.  For the period prior to September 23, 2008, the veteran's 
peripheral neuropathy of the right upper extremity was 
manifested by incomplete, mild paralysis.

2.  For the period September 23, 2008 forward, the veteran's 
peripheral neuropathy of the right upper extremity was 
manifested by incomplete, moderate paralysis.

3.  For the period prior to September 23, 2008, the veteran's 
peripheral neuropathy of the left upper extremity was 
manifested by incomplete, mild paralysis.

4.  For the period September 23, 2008 forward, the veteran's 
peripheral neuropathy of the left upper extremity was 
manifested by incomplete, moderate paralysis.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent disabling for peripheral neuropathy of the right 
upper extremity were not met for the period prior to 
September 23, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.124a, Diagnostic Code 8513 (2008).

2.  The criteria for an initial evaluation of 40 percent 
disabling, and no more, for peripheral neuropathy of the 
right upper extremity are met for the period September 23, 
2008 forward.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.124a, Diagnostic Code 8513 (2008). 

3.  The criteria for an initial evaluation in excess of 20 
percent disabling for peripheral neuropathy of the left upper 
extremity were not met for the period prior to September 23, 
2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.124a, Diagnostic Code 8513 (2008).

4.  The criteria for an initial evaluation of 30 percent 
disabling, and no more, for peripheral neuropathy of the left 
upper extremity are met for the period September 23, 2008 
forward.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.124a, Diagnostic Code 8513 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).

a.)	Duty to Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2008)).  


In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his or 
her possession that pertains to the claim.  The requirement 
of requesting that the claimant provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  The 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom.  Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

In this case, a November 2004 letter advised the veteran of 
the types of evidence and information necessary to 
substantiate his claim of service connection for peripheral 
neuropathy of the upper extremities, and the relative duties 
upon himself and VA in developing his claim.  

The Board recognizes that the veteran was not provided a 
specific notice letter advising him as to the disability 
rating and effective date elements of his claims.  See 
Dingess, supra.  In addition, the Board has also considered 
the recent holding of the Court that, for an increased rating 
claim, VCAA notice should include notice that evidence of 
increased severity of the disorder, or of greater 
interference with work or activities of daily life, is 
required to support a claim for increased evaluation; that it 
include at least general notice of more particularized bases 
of granting increased evaluations where, as here, particular 
criteria beyond mere increase in severity may be required for 
assignment of a higher disability rating; that it include 
notice that a particular rating will be assigned by applying 
diagnostic codes; and that it include notice, in the form of 
examples of the kinds of evidence required to support the 
increased rating claim.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

However, for initial rating claims, where, as here, service 
connection has been granted and the initial rating has been 
assigned, the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required since the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore 
any defect as to notice is nonprejudicial.   See Dingess, 19 
Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Goodwin v. Peake, No. 05-876 (U.S. Vet. App. 
May 19, 2008) (where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements).

In addition, the Board notes that notification of the 
specific rating criteria was provided in the August 2006 
Statement of the Case (SOC), and the veteran was advised of 
the basis of the RO's denial of a higher disability rating.  
During the April 2005 VA examination, he was questioned as to 
the impact of his disability on his employment and daily 
living, and also testified as to these matters during the 
September 2008 Board hearing.  Thus, the Board finds that any 
content-related notice errors did not affect the essential 
fairness of the adjudication of the initial rating claim 
decided herein, and that the veteran and those acting on his 
behalf have had a meaningful opportunity to participate in 
the development of his claim.  Thus, the Board finds that no 
prejudice to the veteran will result from proceeding with 
adjudication without additional notice or process.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).
  
        b.) Duty to Assist

The Board also concludes that VA's duty to assist has been 
satisfied.  The veteran's service treatment and post-service 
VA Medical Center (VAMC) treatment records are in the file, 
as well as the April 2005 VA examination report.  The claims 
file also contains the veteran's statements in support of his 
claim as well as those of his representative.  The veteran 
has not referenced any other outstanding records that he 
wanted VA to obtain or that he felt were relevant to his 
claim.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim.  

Accordingly, the Board will proceed to a decision on the 
merits.

II. Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must also assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2008).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2008).

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2008).  But 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, 
with regard to the veteran's claim for increased rating for 
bilateral peripheral neuropathy of the upper extremities, 
where he timely appealed the rating initially assigned for 
the service-connected disability within one year of the 
notice of the establishment of service connection for it, VA 
must consider whether the veteran is entitled to "staged" 
ratings to compensate him for any periods since filing his 
claim when his disability may have been more severe than at 
other times during the course of his appeal.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2008).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994). 

The regulations establish a general formula for diseases of 
the peripheral nerves.  See 38 C.F.R. § 4.124a (2008).  The 
veteran's service-connected peripheral neuropathy of the 
right and left upper extremities is evaluated under 
Diagnostic Code 8513, which governs the evaluation of 
paralysis of all radicular groups.  Ratings are assigned 
depending on whether the dominant or non-dominant side is 
affected.  For the major, or dominant extremity, the criteria 
for a 20 percent disability rating requires incomplete, mild 
paralysis of the affected area(s); the criteria for a 40 
percent disability rating requires incomplete, moderate 
paralysis of the affected area(s); the criteria for a 70 
percent disability rating requires incomplete, severe 
paralysis of the affected area(s); and the criteria for a 
maximum 90 percent disability rating requires complete 
paralysis of the affected area(s).  For the minor, or non-
dominant extremity, the criteria for a 20 percent disability 
rating requires incomplete, mild paralysis of the affected 
area(s); the criteria for a 30 percent disability rating 
requires incomplete, moderate paralysis of the affected 
area(s); the criteria for a 60 percent disability rating 
requires incomplete, severe paralysis of the affected 
area(s); and the criteria for a maximum 80 percent disability 
rating requires complete paralysis of the affected area(s).

Neuritis of the peripheral nerves, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
rating equal to severe, incomplete, paralysis.  The maximum 
rating that may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123 (2008).

Neuralgia of a peripheral nerve characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  The term 
incomplete paralysis, with peripheral nerve injuries, 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral, combine with 
application of the bilateral factor. 38 C.F.R. § 4.124 
(2008).

VAMC treatment records from May 2003 to March 2005 contain 
only one instance in which the veteran sought treatment for 
symptoms related to, or indicative of peripheral neuropathy.  
(See VAMC treatment record, November 2004.)  During the 
examination, the veteran complained that his hands were numb 
and tingly.  However, the record indicates that there was no 
diagnosis or treatment provided.

In April 2005, the veteran underwent a VA peripheral nerve 
examination in connection with his claims for service 
connection for peripheral neuropathy of the upper 
extremities.  The veteran told the VA examiner that he had 
developed numbness and tingling in the hands bilaterally 
approximately two years earlier, but that the symptoms had 
become worse in the previous year.  The veteran also said 
that his condition affected his occupation as a maintenance 
worker because he did a lot of fine work with his hands and 
used many small instruments, and occasionally dropped things.  
He did not indicate that his daily activities of living were 
affected by his condition.  Upon examination, the examiner 
noted that the veteran's hands were warm to the touch 
bilaterally, and had normal hair distribution and nails.  
Radial and ulnar pulses were a grade 2/2.  Grip strength was 
equal bilaterally.  There was decreased sensation with 
monofilament testing of the palmar aspects of the hands, but 
it became worse as the veteran extended to the distal aspects 
of all the digits and thumbs.  Vibratory sense and 
proprioception were intact.

In October 2006, the veteran was seen at the VAMC for 
complaints of numbness and some weakness in his entire hand 
bilaterally.  The results of an electromyograph (EMG) 
indicated findings consistent with mild sensory predominantly 
demyelinating type peripheral polyneuropathy involving upper 
extremities, possibly secondary to diabetes mellitus.  It 
also showed moderate bilateral sensory motor median 
neuropathy at or distal to the wrist (i.e., carpal tunnel 
syndrome), right worse than left with no active denervation 
sign. 

The medical evidence of record indicates that following the 
October 2006 EMG, the veteran neither sought, nor received 
any additional diagnostic tests or treatment for his 
bilateral peripheral neuropathy of the upper extremities 
until September 2008 (discussed below).  In May 2008, he 
underwent an occupational therapy consultation at the VAMC.  
However, this evaluation was in relation to his having 
undergone carpel tunnel release surgery in December 2007.  At 
that time, the veteran said that he was still working full-
time as a maintenance worker.  In June 2008, during his third 
occupational rehabilitation session, the veteran complained 
of excruciating pain bilaterally that he said was worse than 
before his surgery.  Noting that the veteran was unable to 
perform most of his exercises due to increased, constant 
pain, and was not progressing, the therapist discharged him 
from therapy.  There is no indication in any of the therapy 
notes that the veteran's occupational rehabilitation was 
related to his bilateral peripheral neuropathy of the upper 
extremities.

In September 2008, during the Board video hearing, the 
veteran stated that he had numbness, tingling, cramps and 
pain of the right hand, with trouble grasping objects, but 
more so with the left hand.  He described tingling sensations 
going from his wrists to his finger tips.  He also described 
how his bilateral upper extremity peripheral neuropathy 
affected his occupation, specifically stating that he was 
forced to take early retirement from his work as a 
construction heavy equipment operator because he could no 
longer control the machine with his hands, and was afraid 
that he would injury someone.  He also said that his employer 
agreed that early retirement was warranted based on his 
disabilities.  Regarding the impact of his disability on his 
activities of daily living, he said that he could no longer 
hunt, ride his motorcycle or participate in archery, and was 
unable to do many general tasks around the house.

On September 23, 2008, following the Board hearing, the 
veteran underwent a second EMG at the VAMC.  The examiner 
noted that he complained of having a sensation of pressure in 
his fingers, with weakness and poor fine dexterity.  He also 
noted that the veteran had no extension proximal to the 
wrist.  Based on the test results, the examiner concluded 
that the veteran's previously diagnosed mild sensory 
peripheral neuropathy of the upper extremities had become 
worse bilaterally, and was now indicative of moderate sensory 
motor predominantly demyelinating type peripheral neuropathy.  
The veteran's previous diagnosis of bilateral carpel tunnel 
syndrome, worse on the left than the right, remained 
unchanged.    

Based on the veteran's April 2005 VA examination report and 
the October 2006 EMG report, the Board finds that for the 
period October 29, 2004 (the effective date of service 
connection for peripheral neuropathy) to September 22, 2008, 
the 20 percent disability ratings assigned for peripheral 
neuropathy of the right upper extremity and peripheral 
neuropathy of the left upper extremity remains unchanged.  
Throughout this time, the veteran's upper extremity 
peripheral neuropathy was noted as mild bilaterally, thus 
approximating the 20 percent disability evaluations.  A 
higher rating was not warranted for either extremity during 
this period, as there was no evidence that the veteran's 
condition(s) were moderate or severe.

For the period September 23, 2008 forward, the Board finds 
that a 40 percent disability rating for peripheral neuropathy 
of the right upper extremity is warranted, and a 30 percent 
disability rating for peripheral neuropathy of the left upper 
extremity is warranted.  Of particular significance is the 
September 2008 EMG report showing that the veteran's upper 
extremity incomplete paralysis had worsened and was diagnosed 
as "moderate" bilaterally.  Further, as the record is 
completely absent any findings of "severe" incomplete 
paralysis of either upper extremity, the Board finds that the 
assignment of a 70 percent or 60 percent rating would be 
inappropriate.  Again, as noted herein, the most recent 
medical evidence clearly describes the veteran's bilateral 
peripheral neuropathy of the upper extremities as 
"moderate."

The Board has also considered the potential application of 
38 C.F.R. § 3.21(b)(1), for exceptional cases where the 
scheduler evaluation are found to be inadequate (See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this 
case, the veteran testified during the September 2008 Board 
hearing that due to his bilateral upper extremity peripheral 
neuropathy, he is no longer able to work.

In Thun v. Peake, 22 Vet. App. 111, 115 (2008), the Court 
held that the determination of whether a veteran is entitled 
to an extraschedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry, beginning with a threshold finding that 
the evidence before VA "presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate."  In 
other words, in considering whether referral for 
extraschedular consideration is appropriate, the Board must 
compare the level of severity and symptomatology of the 
veteran's disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the veteran's disability level and 
symptomatology, then his disability picture is contemplated 
by the rating schedule.  Id.

The Board notes that although the veteran has claimed that 
the severity of his bilateral upper extremity peripheral 
neuropathy has worsened such that he can no longer work and 
was forced to retire, there is no medical evidence of this 
assertion in the claims folder.  Although the evidence shows 
that the veteran's disabilities worsened after September 22, 
2008, the respective 40 and 30 percent ratings assigned 
herein already contemplate social and occupational impairment 
of such a degree as to result in deficiencies in most areas.  
Thus, his degree of occupational impairment is already 
contemplated by the ratings assigned beginning on September 
23, 2008, and his symptoms and manifestations are not 
otherwise shown to be outside of those specifically 
contemplated by the Schedule for Rating Disabilities.  There 
is also no evidence that he has necessitated frequent periods 
of hospitalization.  In short, his disabilities are not of 
such severity as to otherwise render impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of a disability.  Thus, the Board finds 
that the requirements for referral and extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) as to the period 
after September 22, 2008 have not been met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

In light of the foregoing, the Board finds that a rating of 
20 percent for the veteran's peripheral neuropathy of the 
right upper extremity, and a rating of 20 percent for his 
peripheral neuropathy of the left upper extremity is 
warranted from October 29, 2004 to September 22, 2008, and a 
rating of 40 percent for the veteran's peripheral neuropathy 
of the right upper extremity, and a rating of 30 percent for 
his peripheral neuropathy of the left upper extremity is 
warranted from September 23, 2008 forward.


ORDER

An initial evaluation of 20 percent for peripheral neuropathy 
of the right upper extremity is granted for the period 
October 29, 2004 to September 22, 2008.

An initial evaluation of 20 percent for peripheral neuropathy 
of the left upper extremity is granted for the period October 
29, 2004 to September 22, 2008.

An initial evaluation of 40 percent for peripheral neuropathy 
of the right upper extremity is granted for the period 
September 23, 2008 forward.

An initial evaluation of 30 percent for peripheral neuropathy 
of the left upper extremity is granted for the period 
September 23, 2008 forward.



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


